t c memo united_states tax_court craig douglas hoglund and christine joan hoglund commissioner of internal revenue respondent petitioners v docket no 17639-17l filed date craig douglas hoglund and christine joan hoglund pro sese michael t garrett for respondent memorandum findings_of_fact and opinion kerrigan judge this collection_due_process cdp case was commenced in response to three notices of determination concerning collection action s under sec_6320 and or notices of determination upholding proposed levy collection actions regarding petitioners’ unpaid tax_liabilities for tax year sec_2013 and sec_2014 years at issue the issue for our consideration is whether respondent’s determination to proceed with the collection actions regarding petitioners’ unpaid tax_liabilities for the years at issue was proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact mr hoglund and dr hoglund together petitioners resided in north dakota when the petition was timely filed mr hoglund worked in oil field services and dr hoglund was a physician petitioners timely filed their initial form_1040 u s individual_income_tax_return which reflected no income_tax due respondent determined that petitioners’ return contained errors and selected the return for examination respondent thereafter expanded the examination to include the tax_year respondent filed a substitute return for petitioners on date on date petitioners filed an amended form_1040 for and an original form_1040 for respondent accepted petitioners’ form_1040 as an amended_return and accepted the form_1040 as an original delinquent_return on their amended income_tax return petitioners reported a tax_liability of dollar_figure federal tax withholdings of dollar_figure and a balance due of dollar_figure respondent accepted and assessed petitioners’ reported tax_liability of dollar_figure and applied a federal tax withholding credit of dollar_figure against that tax_liability during the examination of petitioners’ return respondent determined that petitioners were liable for a sec_6662 accuracy-related_penalty of dollar_figure and a sec_6654 addition_to_tax of dollar_figure the sec_6662 accuracy-related_penalty was approved by the examination officer’s immediate supervisor on date petitioners consented to both the sec_6662 accuracy-related_penalty and the sec_6654 addition_to_tax on their form_1040 petitioners reported a tax_liability of dollar_figure federal tax withholdings of dollar_figure and a balance due of dollar_figure respondent accepted and assessed petitioners’ reported tax_liability of dollar_figure and applied a federal tax withholding credit of dollar_figure against that tax_liability on date respondent assessed an addition_to_tax under sec_6651 of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an addition_to_tax under sec_6654 of dollar_figure and accrued interest of dollar_figure on date respondent issued petitioners separate notices of intent to levy for years and only mr hoglund was issued a notice_of_intent_to_levy for petitioners submitted a form request for a collection_due_process or equivalent_hearing and a related administrative claim letter both dated date their form indicated that they were requesting a hearing for and petitioners did not propose any collection alternatives petitioners’ administrative claim letter contended that they were entitled to civil damages under sec_7433 which offset their total outstanding tax_liability respondent rejected petitioners’ sec_7433 claim and advised them of their need to file such claim in the appropriate federal district_court the appeals officer sent petitioners a letter scheduling a telephone cdp hearing for date this letter asked for a completed form 433-a 1tax years and were addressed in a prior tax_court case hoglund v commissioner t c dkt no 18823-16l final disposition date a taxpayer is entitled to only one cdp hearing regarding the first issuance of a levy notice for a given period or periods with respect to the unpaid tax shown on the levy notice if the taxpayer timely requests such a hearing sec_301_6320-1 sec_301_6330-1 and proced admin regs see also 123_tc_1 aff’d 412_f3d_819 7th cir collection information statement for wage earners and self-employed individuals and completed income_tax returns for and before the scheduled cdp telephone conference petitioners contacted the appeals officer on date to request a face-to-face hearing petitioners were advised on date that they did not qualify for a face-to-face hearing because they had not submitted the financial documentation requested on form 433-a and they were not in compliance with their federal tax filings for and petitioners did not contact the appeals officer on the date of their scheduled cdp telephone conference the appeals officer verified that the requirements of applicable law and administrative procedure had been met accordingly the appeals officer sustained the proposed levies against petitioners on date respondent issued the following notices of determination a notice to mr hoglund for a notice to dr hoglund for and a notice to mr hoglund for in their petition petitioners raised the issue that they were not allowed to have an in-person cdp hearing opinion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before an impartial officer_or_employee of the internal_revenue_service irs appeals_office before levying on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the person may challenge the existence or the amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 following a hearing the appeals officer must determine whether proceeding with the proposed levy action is appropriate in making that determination the appeals officer is required to take into consideration whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 we note that the appeals officer properly based her determination on the factors specified by sec_6330 i standard of review once the commissioner issues a notice_of_determination the taxpayer may seek review in this court sec_6330 where the validity of the underlying tax_liability is properly at issue we review the determination de novo sego v commissioner t c pincite 114_tc_176 in a collection case where the validity of the underlying tax_liability is properly at issue the burden_of_proof including the burden of going forward with evidence is on the taxpayer to show that the commissioner’s determination of liability is incorrect see rule a 140_tc_173 the term underlying tax_liability in sec_6330 includes any amount owed by the taxpayer pursuant to the tax laws including additions to tax and interest see 115_tc_329 we review the appeals officer’s administrative determinations regarding nonliability issues for abuse_of_discretion sego v commissioner t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir the court does not conduct an independent review and substitute its judgment for that of the appeals officer id if the appeals officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at ii underlying tax_liability respondent assessed petitioners’ tax_liabilities on the basis of their form sec_1040 for the years at issue accordingly petitioners did not have an opportunity to dispute their tax_liabilities until the cdp hearing to dispute the underlying tax_liability a taxpayer must have raised the merits of the underlying tax_liability during the cdp hearing 129_tc_107 see also sec_301_6330-1 q a-f3 proced admin regs other than their purported claim for damages under sec_7433 articulated in their administrative claim letter petitioners did not participate in the cdp hearing or challenge their underlying tax_liabilities petitioners further failed to make any specific contentions or to proffer any evidence before the court showing why respondent’s liability determinations were incorrect petitioners contend they are entitled to damages under sec_7433 and that this claim offsets their tax_liabilities for the years at issue the issue of whether petitioners are entitled to damages under sec_7433 is not properly before this court see 126_tc_215 aff’d 652_f3d_1042 9th cir the tax_court is a court of limited jurisdiction possessing only the adjudicatory powers that congress has conferred upon it sec_7442 85_tc_527 even if such a claim were properly before this court and were allowed or undisputed by respondent it would neither affect the validity of the underlying tax_liabilities nor serve to offset them see 723_fsupp2d_71 d d c 323_fedappx_812 11th cir we conclude that there are no changes to the underlying tax_liabilities iii abuse_of_discretion petitioners contend that respondent’s determination constitutes an abuse_of_discretion in deciding whether the appeals officer abused her discretion in sustaining the notice_of_levy filing we consider whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioners raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 lunsford v commissioner t c pincite during the cdp hearing the appeals officer verified that respondent properly assessed petitioners’ federal tax_liabilities for the years at issue respondent’s examination officer obtained written approval in assessing the sec_6662 accuracy-related_penalty for additionally petitioners consented to the sec_6662 accuracy-related_penalty and the sec_6654 addition_to_tax for the tax_year before the cdp hearing as a part of the cdp hearing the appeals officer considered all relevant issues petitioners raised other than the administrative claim letter petitioners did not submit any information to the appeals officer petitioners did not submit any evidence that the liabilities reflected on their returns for the years at issue were incorrect or evidence of any previous year’s overpayment available to offset the tax_liabilities for the years at issue petitioners did not provide the appeals officer with any collection alternatives additionally petitioners failed to file their form sec_1040 for the subsequent tax years it is not an abuse_of_discretion for an appeals officer to reject a collection alternative where a taxpayer fails to meet current filing obligations see 141_tc_248 similarly it is not an abuse_of_discretion for an appeals officer to decline to consider a collection alternative where the taxpayer does not place a specific proposal on the table see 138_tc_228 124_tc_69 petitioners further contend that the appeals officer abused her discretion because she did not provide them with a face-to-face cdp hearing cdp hearings are informal and there is no requirement to conduct as a face-to-face hearing sec_301_6330-1 q a-d6 proced admin regs see also katz v commissioner t c pincite although the appeals officer requested financial documentation petitioners did not provide the requested information because of their purported belief that the appeals officer had access to other documents they had previously submitted to respondent petitioners assert that they had previously submitted all of the requested documentation to another employee of the irs and that they should not have to continually provide documentation to other employees in different offices a taxpayer is expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing see sec_301_6330-1 proced admin regs the appeals officer did not abuse her discretion by rejecting petitioners’ request for a face-to-face cdp hearing in favor of a combined telephone- and correspondence-based cdp hearing if no face-to-face telephone or other oral communication takes place review of the documents in the case file will constitute the cdp hearing for purposes of sec_6330 sec_301_6330-1 q a-d7 proced admin regs the record confirms that petitioners and the appeals officer exchanged letters and telephone calls concerning petitioners’ tax matters after petitioners failed to submit any of the requested documents or to call the appeals officer for their scheduled telephone cdp hearing on the appointed date the appeals officer reviewed petitioners’ file and determined that the proposed levies should be sustained we find that petitioners were afforded a cdp hearing which complied with all applicable_requirements and the appeals officer did not abuse her discretion in sustaining the proposed levies our review of the record concludes that the appeals officer conducted a thorough review of petitioners’ account determined the additions to tax and penalties had been properly assessed and verified that other requirements of applicable law and administrative procedure were followed respondent properly determined that the proposed collection actions appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern that the collection be no more intrusive than necessary we conclude that respondent’s determination to proceed with the proposed collection actions was not an abuse_of_discretion any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing an appropriate decision will be entered
